Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicant’s amendment of the claims filed 24 August 2022 has been entered. Applicant’s remarks filed 24 August 2022 are acknowledged.
Claims 2, 4-15, 17-52, 54-56, 59-63, 66-69, 73, 75, 77-79 and 82-100 are cancelled. Claims 1, 3, 16, 53, 57, 58, 64, 65, 70-72, 74, 76, 80, 81, 101 and 102 are pending. Claims 65, 70-72, 74, 76, 80 and 81 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 1, 3, 16, 53, 57, 58, 64, 101 and 102 are under examination.

Claim Objections Withdrawn
The objection to claim 1 for using acronyms without first defining what they represent in the independent claims (see for example, “TWSG”) is withdrawn in response to Applicant’s amendment of the claim.

Claim Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 53, 57, 58 and 64 remain rejected under 35 U.S.C. 103 as being unpatentable over Holtzman et al. (US 2008/0293077 A1, Pub. Date: Nov. 27, 2008), in view of Graf et al. (Mammalian Genome, 2001, Vol. 12:554-556).
Ground of Rejection
Holtzman teaches a soluble growth factor, Tango-67, which amino acid sequence is set forth in SEQ ID NO: 8 [0029] [0032] [0042]. Holtzman teaches that the Tango-67 polypeptides are useful for growth promotion, and they have applications in wound healing, tissue repair, implant fixation, and stimulation of bone growth [0245]. The amino acid sequence of Tango-67 (SEQ ID NO: 8 of Holtzman) is 223 amino acids in length, which differs from the TWSG polypeptide of the instant claims (198 amino acids in length) in that Holtzman’s sequence has an additional 25 amino acids at the N-terminus (sequence alignment provided previously). Holtzman teaches recombinant nucleic acid molecules encoding the polypeptides of the invention, including the mature form of a polypeptide of the invention and the polypeptide having a signal sequence, and making the polypeptides of the invention by recombinant DNA technology [0280] [0316]. Holtzman teaches that the full-length polypeptide, which is typically referred to as a proprotein, can be converted into an active form by removal of the signal sequence [0280]. Holtzman teaches that the polypeptide or a portion thereof can be fused to another polypeptide, such as an immunoglobulin Fc domain, or prepared as a dimeric form, so that it has a longer circulating half-life in vivo [0282] [0314]. 
Holtzman teaches as set forth above. Holtzman, however, does not teach preparing an Fc fusion protein using a Tango-67 polypeptide that lacks the N-terminal 25 amino acids (i.e., the amino acid of SEQ ID NO: 8 of the instant application).   
Graf teaches the amino acid sequence of human Twisted Gastrulation (hTSG), which is 223 amino acids in length and comprises the amino acid sequence of SEQ ID NO: 8 of the instant application (sequence alignment provided previously). The hTSG taught by Graf and the Tango-67 of Holtzman have the identical amino acid sequence, and they differ from the TWSG polypeptide of the instant claims by including a 25-amino acids sequence at the N-terminus. Graf teaches that this N-terminal 25-amino acids sequence corresponds to a signal sequence (the cleavage site is indicated by an arrow head), suggesting that the TSG protein is secreted (Fig. 1B, and p. 556, col. 2, 1st paragraph under Results).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mature form of Tango-67 (or hTSG), i.e., with the N-terminal 25-amino acids signal sequence cleaved, for preparing an Fc fusion protein. One of ordinary skill in the art would have been motivated to do so, because Holtzman teaches making a fusion protein between a Tango-67 polypeptide and an Fc domain, and the Tango-67 polypeptides include the mature (active) form of the protein with the signal sequence removed, and Graf further teaches that the mature protein of hTSG (the same protein as Tango-67) has the N-terminal 25-amino acids corresponding to a signal sequence being cleaved from the full-length protein. Therefore, the combined teachings provide a reasonable expectation of success in making an active Tango-67/hTSG-Fc fusion protein.
Regarding using a linker sequence to make the fusion protein, given that the level of skill in this art is very high, and that using the recombinant DNA technology to make a fusion protein and linking the two polypeptides via a linker sequence is routine, using a linker sequence to join the Tango-67/hTSG polypeptide and the Fc domain would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with a reasonable expectation of success, absent evidence of unexpected results.
Response to Applicant’s Arguments
Applicant argues that a person having ordinary skill in the art would not have had sufficient motivation coupled with a reasonable expectation of success for creating the claimed fusion polypeptide that binds to BMP6 with a sub-nanomolar affinity and has the effects of increasing serum iron level, red blood cell count, and hemoglobin concentration in vivo, as recited in amended claim 1. Applicant argues that the specification describes uncertainty of the roles of TWSG in BMP signaling and uncertainty of different BMPs and their complex interplay in iron homeostasis, as well as in bone growth. Applicant argues that the specification discloses experimental data showing that TWSG unexpectedly increases red blood cells in vivo; and unlike the native TWSG protein, the binding property of the fusion protein does not depend on the glycosylation status. Applicant argues that given the uncertainty in this field and the unexpected results shown in the instant application, one of ordinary skill in the art would not have been motivated with a reasonable expectation of success to arrive at the claimed invention.
Applicant’s arguments have been fully considered but have not been found to be persuasive.
As set forth above, Holtzman teaches making a fusion protein between a Tango-67 polypeptide and an Fc domain. Holtzman teaches the amino acid sequence Tango-67 (SEQ ID NO: 8), which differs from the TWSG polypeptide of the instant claims in that Holtzman’s sequence (223 amino acids in length) has an additional 25 amino acids at the N-terminus. Holtzman teaches that the Tango-67 polypeptides include the mature (active) form of the protein with the signal sequence removed. Graf further teaches that the mature protein of hTSG (the same protein as Tango-67) has the N-terminal 25-amino acids corresponding to a signal sequence being cleaved from the full-length protein. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mature form of Tango-67 (or hTSG), i.e., with the N-terminal 25-amino acids signal sequence cleaved, for preparing an Fc fusion protein. One of ordinary skill in the art would have been motivated to do so, because Holtzman teaches making a fusion protein between a Tango-67 polypeptide and an Fc domain to increase circulating half-life in vivo, wherein the Tango-67 polypeptide can be the mature (active) form of the protein with the signal sequence removed, and Graf further teaches that the mature protein of hTSG (the same protein as Tango-67) has the N-terminal 25-amino acids corresponding to a signal sequence being cleaved from the full-length protein. Therefore, the combined teachings provide a reasonable expectation of success in making an active Tango-67/hTSG-Fc fusion protein.
Regarding the sub-nanomolar binding affinity of the fusion polypeptide to BMP6 and the in vivo effects, as recited in the amended claim 1, these properties are immaterial to the fusion protein. “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention” (see MPEP 2145 [R-2] and in re Wiseman, 596 F.2d 1019, 201 USPQ 658). With respect to Applicant’s arguments that the specification discloses experimental data showing the binding properties and in vivo effects of the TWSG-Fc fusion protein, which are unexpected before the effective filing date of the claimed invention, however, the combined teachings of the prior art teach and suggest making the same Tango-67/hTSG-Fc fusion protein. The binding properties and in vivo effects are necessarily present in the molecule. 
For the forgoing reasons, the rejection is maintained.

Claim 16 remains rejected under 35 U.S.C. 103 as being unpatentable over Holtzman et al. (US 2008/0293077 A1), in view of Graf et al., and further in view of Seehra (US 8,338,377 B2, Date of Patent: Dec. 25, 2012).
Applicant provides the same arguments set forth above, which have been addressed as above.
The Seehra reference is further cited to cure the deficiency in Holtzman and Graf, which do not teach that the amino acid sequence of the Fc domain is at least about 80% identical to the sequence of SEQ ID NO: 3 (claim 16).
Seehra teaches an Fc domain suitable for making an Fc fusion protein (col. 17, lines 14-30). The Fc domain taught by Seehra is identical to the instant SEQ ID NO: 3 (sequence alignment provided previously).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Fc domain taught by Seehra to prepare an Fc fusion protein comprising the mature form of Tango-67/hTSG. One of ordinary skill in the art would have been motivated to do so, because Holtzman teaches making a fusion protein between a Tango-67 polypeptide and an Fc domain, and the Tango-67 polypeptides include the mature (active) form of the protein with the signal sequence removed, Graf further teaches that the mature protein of hTSG (the same protein as Tango-67) has the N-terminal 25-amino acids corresponding to a signal sequence being cleaved from the full-length protein, and Seehra furthermore teaches the amino acid sequence of an Fc domain suitable for making an Fc-fusion protein. Therefore, the combined teachings provide a reasonable expectation of success in making an active Tango-67/hTSG-Fc fusion protein.

Claims 101 and 102 remain rejected under 35 U.S.C. 103 as being unpatentable over Holtzman et al. (US 2008/0293077 A1), in view of Graf et al., and further in view of Mapelli et al. (US 5,519,115, Date of Patent: May 21, 1996). 
Applicant provides the same arguments set forth above, which have been addressed as above.
The Mapelli reference is further cited to cure the deficiency in Holtzman and Graf, which do not teach using a linker sequence recited in claim 102 for making the fusion protein.
Mapelli teaches the use of a small bridge, e.g., small bridges of 5 amino acids or less, in the construction of oligopeptides (col. 24, lines 21-24). Mapelli teaches that these small bridges prevent disadvantageous steric hindrance between discrete monomers, and provide a sufficient degree of flexibility to the oligopeptide to allow for the formation of advantageous conformations (col. 24, lines 7-20). Mapelli teaches that Gly side chain moieties are unlikely to sterically hinder any potential folding of the oligomer, and cannot participate in energenically stable bond structure (col. 24, lines 53-63). Mapelli teaches several example of such Gly-rich linkers, e.g., Gly-Gly-Gly-Gly-Ser (identical to SEQ ID NO: 20 of the instant application) (col. 25, lined 2-7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the small peptide bridge taught by Mapelli to prepare an Fc fusion protein comprising the mature form of Tango-67/hTSG. One of ordinary skill in the art would have been motivated to do so, because Holtzman teaches making a fusion protein between a Tango-67 polypeptide and an Fc domain, and the Tango-67 polypeptides include the mature (active) form of the protein with the signal sequence removed, Graf further teaches that the mature protein of hTSG (the same protein as Tango-67) has the N-terminal 25-amino acids corresponding to a signal sequence being cleaved from the full-length protein, and Mapelli furthermore teaches small Gly-rich peptide bridges, such as Gly-Gly-Gly-Gly-Ser, which are particularly useful in the construction of fusion proteins. Therefore, the combined teachings provide a reasonable expectation of success in making an active Tango-67/hTSG-Fc fusion protein.

New Grounds of Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 53, 57, 58 and 64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holtzman et al. (US 2008/0293077 A1, Pub. Date: Nov. 27, 2008) (reference provided previously).
This rejection and the following 103 rejections were previously made and later withdrawn in response to Applicant’s amendment of independent claim 1 to limit “A polypeptide consisting of a TWSG polypeptide consisting of the amino acid sequence of SEQ ID NO: 8, an Fc polypeptide, and a linker sequence between the TWSG polypeptide and the Fc polypeptide.” (see Office Action mailed 05/24/2022, at p. 2-3). However, in the claim amendment filed 08/24/2022, claim 1 is amended to recite “A polypeptide consisting of a Twisted Gastrulation (TWSG) polypeptide comprising the amino acid sequence of SEQ ID NO: 8, a fragment crystallizable region (Fc) polypeptide, and a linker comprising a linker sequence between the TWSG polypeptide and the Fc polypeptide.” The claim amendment necessitates new grounds of rejections. 
Holtzman teaches a soluble growth factor, Tango-67, which amino acid sequence is set forth in SEQ ID NO: 8 [0029] [0032] [0042]. Holtzman teaches that the Tango-67 polypeptides are useful for growth promotion, and they have applications in wound healing, tissue repair, implant fixation, and stimulation of bone growth [0245]. The amino acid sequence of Tango-67 (SEQ ID NO: 8 of Holtzman) is 223 amino acids in length and comprises the amino acid sequence of SEQ ID NO: 1 of the instant application (Tango-67 of Holtzman differs from the TWSG polypeptide of the instant claims (198 amino acids in length) in that Holtzman’s sequence has an additional 25 amino acids at the N-terminus) (sequence alignment provided previously). Holtzman teaches recombinant nucleic acid molecules encoding the polypeptides of the invention, including the mature form of the polypeptide and the polypeptide having a signal sequence, and making the polypeptides of the invention by recombinant DNA technology [0280] [0316]. Holtzman teaches that the full-length polypeptide, which is typically referred to as a proprotein, can be converted into an active form by removal of the signal sequence [0280]. Holtzman teaches that the polypeptide or a portion thereof can be fused to another polypeptide, such as an immunoglobulin Fc domain, or prepared as a dimeric form, so that it has a longer circulating half-life in vivo [0282] [0314]. Therefore, Holtzman anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Holtzman et al. (US 2008/0293077 A1), as applied to claims 1, 3, 53, 57, 58 and 64 above, and further in view of Seehra (US 8,338,377 B2, Date of Patent: Dec. 25, 2012) (reference provided previously). 
Holtzman teaches as set forth above. Holtzman, however, does not teach the amino acid sequence of the Fc domain, which is at least about 80% identical to the sequence of SEQ ID NO: 3 (claim 16).
Seehra teaches an Fc domain suitable for making an Fc fusion protein (col. 17, lines 14-30). The Fc domain taught by Seehra is identical to the instant SEQ ID NO: 3 (sequence alignment provided previously).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Fc domain taught by Seehra to prepare a Tango-67 fusion protein with an Fc domain. One of ordinary skill in the art would have been motivated to do so, because Holtzman teaches making a fusion protein between a Tango-67 polypeptide and an Fc domain, and Seehra further teaches the amino acid sequence of an Fc domain suitable for making an Fc fusion protein. Therefore, the combined teachings provide a reasonable expectation of success in making a Tango-67-Fc fusion protein.

Claim 101 and 102 are rejected under 35 U.S.C. 103 as being unpatentable over Holtzman et al. (US 2008/0293077 A1), as applied to claims 1, 3, 53, 57, 58 and 64 above, and further in view of Mapelli et al. (US 5,519,115, Date of Patent: May 21, 1996) (reference provided previously). 
Holtzman teaches as set forth above. Holtzman, however, does not teach using a linker sequence recited in claim 102 for making the fusion protein.
Mapelli teaches the use of a small bridge, e.g., small bridges of 5 amino acids or less, in the construction of oligopeptides (col. 24, lines 21-24). Mapelli teaches that these small bridges prevent disadvantageous steric hindrance between discrete monomers, and provide a sufficient degree of flexibility to the oligopeptide to allow for the formation of advantageous conformations (col. 24, lines 7-20). Mapelli teaches that Gly side chain moieties are unlikely to sterically hinder any potential folding of the oligomer, and cannot participate in energenically stable bond structure (col. 24, lines 53-63). Mapelli teaches several example of such Gly-rich linkers, e.g., Gly-Gly-Gly-Gly-Ser (identical to SEQ ID NO: 20 of the instant application) (col. 25, lined 2-7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the small peptide bridge taught by Mapelli to prepare an Fc fusion protein comprising the Tango-67. One of ordinary skill in the art would have been motivated to do so, because Holtzman teaches making a fusion protein between a Tango-67 polypeptide and an Fc domain, and Mapelli furthermore teaches small Gly-rich peptide bridges, such as Gly-Gly-Gly-Gly-Ser, which are particularly useful in the construction of fusion proteins. Therefore, the combined teachings provide a reasonable expectation of success in making a Tango-67-Fc fusion protein.

Conclusion
NO CLAIM IS ALLOWED.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        October 20, 2022